EXHIBIT 10.14
STATEMENT OF WORK — Infrastructure and Support Services
1. Purpose
This Statement of Work dated as of August 1, 2008 is entered into between HMNA
NA, Inc. (hereinafter “HMNA”), having offices at 77 Brant Avenue, Suite 320,
Clark, NJ 07066, Helios Matheson Global Services Pvt Ltd (HGS), HMNA’s wholly
owned Indian subsidiary and IonIdea, Inc. (hereinafter “IonIdea”), having its
offices located at 3933 Old Lee Highway, Suite 33B, Fairfax, VA 22030. The
purpose of this Statement of Work is to set forth the Services to be provided by
IonIdea.
2. Term
The Services shall commence on the Aug 1, 2008 and shall continue until July 31,
2010 (“End Date”). HMNA and IonIdea may agree to extend this SOW as mutually
acceptable.
3. Description Of Services — Deliverable
IonIdea shall provide Infrastructure & support services to HMNA. A few of the
specified services may vary and evolve during the term of this Agreement,
IonIdea shall be responsible for the primary services described as follows:
4. IonIdea’s Responsibilities

  •   Provide working environment in Bangalore, India, for the HMNA employees /
team members.     •   IonIdea’s team will interact closely with HMNA staff to
ensure these services are provided.     •   IonIdea will provide desktops for
each of the HMNA team members. Additional hardware, as listed in Appendix 1 is
the current list of includes servers and laptops provided to HMNA by IonIdea
(see attached Appendix 1). Further hardware needs, apart from desktops are to be
discussed and provided on mutual agreement on fully reimbursable basis.

5. HMNA Responsibilities

  •   Keep IonIdea informed of any changes that will impact usage of IonIdea
infrastructure & services.     •   Keep IonIdea informed in advance of any
additional manpower recruited by HMNA.     •   Any special servers required by
specific projects will be the responsibility of HMNA.     •   HMNA shall be
liable to arrange and pay for any dedicated leased line charges etc. at actuals,
directly to the respective agencies.     •   HMNA shall promptly comply with all
the laws, rules and regulations of the government and local authorities as may
be required.     •   HMNA shall keep the facility in clean and good condition
and maintain the electrical, sanitary, wooden and other fixtures, fitting and
installations in the facility occupied by him without causing any damage.     •
  HMNA shall use the premises for Office purposes only.

 

 



--------------------------------------------------------------------------------



 



6. HMNA and IonIdea Responsibilities

  •   All persons on HMNA projects and IonIdea shall respect Confidentiality and
Non-Compete Agreements executed by either party with their clients.     •   All
persons on HMNA projects shall not solicit other employees of IonIdea under any
circumstances.     •   HMNA shall not, without prior permission from IonIdea,
bring any visitors to the IonIdea facility.

7. Solicitation of Employees
IonIdea and HMNA agree that they shall not solicit employees of the other and
shall ensure that all persons contracted to perform services under this
Agreement will not be hired by the other without written release by current
employer, for a period of 12 months from date of termination of employment with
the current employer.
8. Place of Performance of Services
The Services shall be performed at the IonIdea premises located at 38-40, Export
Promotion Industrial Park, Whitefield, Bangalore 560 066, India. Any change in
the place of performance shall be subject to agreement by both parties.
9. Parties’ Relationship Managers
IonIdea and HMNA primary contacts for all activities under this Statement of
Work shall be those identified in the table below or such other contact notified
by a party to the other in writing. The Relationship Managers listed below will
ensure success of the relationship.

         
 
  IONIDEA   HMNA
Relationship Manager
  Brindala Ananthram   Baba Gurjeet Bedi
Secondary contact
  Savitha Mallappa   Vikram Sankarlingam

10. Fees, Invoicing, And Expenses
HMNA shall pay a flat rate fee per person for all team members who are on HMNA’s
payroll.

             
Service Level
  Fee per month
per resource     Services Provided
Bronze
  $ 550     Bronze Level Service: Cubicles, Desktop PC with basic OS and MS
office suite, telecom services + Cafeteria

In addition to the above fee of $550 per team member, HMNA will also reimburse
IonIdea the transportation expense of $100 for each employee availing the
transportation facility, making the total monthly payment equal to $650 for
these HMNA employees. This transportation provided will be for one specific
shift as specified by HMNA (currently 11 am to 7 pm). All other transportation
will be considered as ad-hoc transportation.
This transportation cost is to be reviewed on a half yearly basis to align on
actual expenses. The transportation cost may be revised if the actuals exceed by
10%.
Also the ad-hoc transportation needed for one off cases where team members
require transportation after regular office hours can be provided on actual
costs

 

- 2 -



--------------------------------------------------------------------------------



 



11. Invoicing Procedure
Invoices addressed to HMNA will be sent electronically to the designated HMNA
Primary Contact Person, as stated above. Payment terms are net 45 and late
payments will be liable for interest @ 1% per month from date of invoice.
12. Termination of services
12.1 Termination for Convenience: Except as provided in a Statement of Work,
Customer shall have the right to elect to terminate a Statement of Work, at any
time, by providing Supplier with ninety (90) days prior written notice of said
election.
12.2 Termination by Either Party for Material Breach and Bankruptcy: Either
party may terminate this Agreement (or any part thereof) or any Statement of
Work upon written notice (a) if the other party materially breaches this
Agreement and fails to cure such breach within thirty (30) days following
receipt of written notice specifying the breach in detail or (b) if either Party
files a petition for relief under any bankruptcy legislation, if any involuntary
petition thereunder should be filed against either Party and the same not be
dismissed within thirty (30) days, if either Party is adjudicated a bankrupt or
if either Party makes an assignment for the benefit of creditors.
12.3 Hardware / Software: The generic hardware (Desktop) as specified earlier
will be provided by IonIdea. Any other specific hardware or software required
for HMNA projects will not be provided by IonIdea.
IN WITNESS WHEREOF, this Statement of Work has been executed as of the date
first above written by the undersigned authorized representatives of IonIdea and
HMNA.

       
Savitha Mallappa, IonIdea Inc.
  Salvator M Quadrino, CEO
Helios & Matheson North America, Inc.  
 
     
/s/ [ILLEGIBLE]
  /s/ Salvator M Quadrino  
 
     
 
  Dated: 9/4/08  

 

- 3 -



--------------------------------------------------------------------------------



 



SERVERS

              SI No   Name   Model   OS
 
           
1
  ADS   Sky Runner   Microsoft Windows 2003 Server Standard
2
  HMNA-Fire01   HP Compaq   Linux Slackware
3
  HMNASVN   Assembled   Linux Ubuntu
4
  IONTACTISA   Assembled   Microsoft Windows 2003 Server Standard
5
  TACTBLSRV1   Super Micro   Microsoft Windows 2003 Server Standard
6
  TACTBLSRV3   Super Micro   Microsoft Windows 2003 Server Standard

LAPTOPS

                  SI No   Name   Serial Number   Model   OS
 
               
1
  B11TO.TACTBLR   GGFGK1S   Dell Latitude D520   Microsoft Windows XP
Professional
2
  IESDELLHWK0023   CNU63515T4   Dell Latitude D620   Microsoft Windows XP
Professional
3
  IONTACT 044   CNU63515T4   HP Compaq nx6310   Microsoft Windows XP
Professional
4
  Sandeep   CNU631148P   HP Compaq nx6310   Microsoft Windows XP Professional
5
  Vikram   44046727PU   Toshiba Tecra A3   Microsoft Windows XP Professional

 

